Citation Nr: 1418311	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-38 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for gastritis, including as due to exposure to herbicides.

In December 2010, the Veteran testified during a personal hearing at the RO and, in March 2012, he testified during a hearing at the RO before the Board.  Transcripts of the hearings are of record.

In July 2013, the Veteran submitted a February 2011 signed statement from V.C.D., M.D., his treating gastroenterologist, relevant to the claim on appeal, and did not waive initial consideration of this new evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013).  Given, however, the Board's determination that grants his claim on appeal, any deficiency is rendered moot.


FINDING OF FACT

Resolving doubt in the Veteran's favor, current gastritis had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for gastritis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for gastritis, i.e., the benefits sought on appeal are granted.  Therefore, no further discussion of the VCAA is warranted as to this claim, as any deficiency has been rendered moot

II. Factual Background and Legal Analysis

Contentions

The Veteran asserts that he has gastritis that had its onset during his active military service.  Thus, he contends that service connection is warranted for gastritis. 

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence is in equipoise as to his claim for service connection for gastritis and the claim will be granted. 

Legal Criteria

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

To establish a right to compensation for a present disability, a veteran must show, "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A September 1969 service treatment record reflects the Veteran's complaints of epigastric soreness and upper left quadrant tenderness.  The clinical impression was gastritis.  On a Report of Medical History completed in December 1970, when he was examined for separation, the Veteran denied having frequent indigestion and stomach or intestinal trouble.  On clinical examination at that time, an abdominal abnormality was not noted.

During his March 2012 Board hearing, the Veteran testified that, since his September 1969 treatment for gastritis in service, he continued to be medically treated for the disorder.  See Board hearing transcript at pages 2-3.  The Veteran explained that he was unable to obtain his records from prior treating physicians who no longer retained them.  Id. at 5.

The post service medical evidence includes private medical records, dated from 1997 to 2009, from Dr. V.C.D.  The records reflect diagnoses of gastritis, diverticulosis, a history of colon polyps, and irritable bowel syndrome.

The Veteran underwent VA examination in April 2009 and was diagnosed with dyspepsia.  In May 2010, the VA examiner opined that the Veteran's currently diagnosed gastrointestinal disorder was less likely than not related to one episode of gastrointestinal complaints in service.  The examiner based his opinion on the one documented episode in service and the lack of documentation of stomach problems over a long period of time.

A September 2010 statement from Dr. V.C.D. is to the effect that the Veteran related having gastritis symptoms since service.  Results of biopsies of the Veteran's stomach ordered by the physician in 1999 showed marked chronic gastritis that suggested the gastritis started some time prior to his first evaluation in 1999.  

In January 2011, a VA examiner noted the Veteran's treatment in service and Dr. V.C.D.'s statement.  In the examiner's opinion, it would require speculation to link the Veteran's current diagnosis of gastritis to one episode of gastritis in service in 1969.  

Then, in a February 2011 statement, Dr. V.C.D. noted that, by the Veteran's history, he was treated by Drs. M. and S. in Philadelphia, Mississippi, but those records were unavailable.  According to the information provided by the Veteran and his medical history, it seemed that the Veteran was treated for gastritis starting in at least 1969 and extending with varied treatments and evaluations by various providers through the present time. 

Here the available medical evidence is in equipoise.  While the Veteran was treated for gastritis in September 1969 in service, when examined for discharge, he denied having indigestion or stomach trouble and an abdominal abnormality was not noted.

In any event, the post service evidence includes the Veteran's credible statements to the effect that he had gastritis since service.  There is no basis for discrediting such lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board recognizes that the VA examiners in May 2010 and January 2011 opined that the Veteran's gastritis was not likely due to military service.  However, it does not appear that the VA examiners considered the Veteran's account of the continuity of his symptoms.  See e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Further, the record also contains the February 2011 statement from Dr. V.C.D., noting that the Veteran reported treatment by private physicians whose records were unavailable and that it seemed that the Veteran was treated for gastritis starting in at least 1969 and extending with varied treatments and evaluations by various providers through the present time.

In view of the totality of the evidence, including the Veteran's in-service treatment for gastritis, his credible testimony during his Board hearing (during which he clarified that he experienced signs and symptoms of gastritis since discharge for which he repeatedly sought medical treatment) and the private medical records and statements of record, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that the Veteran's gastritis is as likely as not related to his period of active military service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for gastritis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski. 


ORDER

Service connection for gastritis is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


